NO. 12-04-00210-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§


IN RE: H.L.O., A JUVENILE                           §     ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
            Relator H.L.O. filed a petition for writ of habeas corpus seeking release from the custody of
the Van Zandt County Juvenile Probation Department.  Because H.L.O. was detained as an alleged
out-of-state runaway, she also sought a stay of the underlying proceeding pending our disposition
of her habeas petition.
            The Van Zandt County Juvenile Department has informed us that H.L.O. has been returned
to the State of Massachusetts pursuant to that state’s requisition and an order signed by the 294th
Judicial District Court.  Therefore, H.L.O. is no longer in the custody of the Van Zandt County
Juvenile Probation Department.  Accordingly, the petition for writ of habeas corpus is dismissed as
moot.

                                                                                                     SAM GRIFFITH 
                                                                                                               Justice

Opinion delivered July 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)